Citation Nr: 1723578	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for low spine arthropathy prior to August 13, 2012, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy prior to August 13, 2012, and in excess of 30 percent thereafter.  


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2011, November 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

VA received the Veteran's service-connection claim for a low back disability on August 11, 2010.  The RO subsequently awarded service connection for the Veteran's low back disability and for associated left lower extremity radiculopathy in a January 2011 rating decision.  Two 20 percent ratings were assigned respectively, effective the date of the Veteran's claim, August 11, 2010.  

Within one year of the RO's January 2011 decision, the Veteran filed a Supplemental Claim received by VA on August 9, 2011 indicating his wish to have both disability ratings increased.  VA treatment reports dated in July 2011 were also added to the record, which suggested increased severity.  See, e.g., a July 20, 2011 VA Primary Care Nursing Note (indicating that the Veteran complained of pain in the legs and low back that has worsened in the last two weeks).  The RO interpreted the Veteran's August 2011 submission as a new claim for increase, and adjudicated the issues accordingly.  Notably however, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case, it does not appear that the RO made the initial determination as to whether the Veteran's submitted statements and the VA treatment records were new and material evidence sufficient to trigger readjudication of the initial ratings.  The Board has reviewed the Veteran's August 2011 submission and correlating statements asserting worsened severity of both disabilities, as well as the VA treatment records dated within the year following the RO's January 2011 rating decision, and finds such evidence to be new and material such that the provisions of 38 C.F.R. § 3.156(b) are implicated.  As such, this appeal stems from the RO's initial award of two 20 percent ratings in January 2011.



Although the RO proposed to decrease both the 20 percent rating for left lower extremity radiculopathy to a noncompensable rating, as well as the 20 percent rating for low spine arthropathy to 10 percent in a November 2011 rating decision, upon submission of additional medical evidence the RO increased the rating for left lower extremity radiculopathy to 30 percent, effective August 13, 2012, while also increasing the rating for low spine arthropathy to 40 percent, effective August 13, 2012.  The Veteran has not expressed satisfaction with these ratings, and the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran was scheduled for a Board videoconference hearing in April 2016.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.

In May 2016, the Board remanded the appeal for further development, to include obtaining new VA examinations for the low spine arthropathy and left lower extremity radiculopathy.  The Veteran did not appear for the examination, and has not submitted a request that such be rescheduled.  The appeal has now returned to the Board.  

The Board notes that in May 2015, the RO issued a Statement of the Case addressing the issues of entitlement to earlier effective dates for the award of service connection for right lower extremity radiculopathy, the award of entitlement to TDIU, as well as the award of eligibility to Dependents' Educational Assistance.  As the Veteran did not file a VA Form 9 perfecting these issues, they are not currently before the Board and will be discussed no further.


FINDINGS OF FACT

1.  During the period from August 11, 2010 to the present, the Veteran has presented with complaints of pain and debilitation manifesting in limitation of forward flexion of the thoracolumbar spine to as low as 25 degrees; ankylosis has not been shown at any time during the period under review.

2.  The medical evidence of record favors a finding that the Veteran's left lower extremity radiculopathy impairs his sciatic nerve.

3.  From August 11, 2010 to August 12, 2012, the Veteran's left lower extremity radiculopathy manifested in wholly sensory symptoms, resulting in no greater than moderate incomplete paralysis of the sciatic nerve.

4. From August 13, 2012 to the present, the Veteran's left lower extremity radiculopathy manifested in sensory symptoms as well as weakened motor/muscle power, resulting in moderately severe incomplete paralysis of the sciatic nerve; muscle atrophy has not been shown at any time.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for the low spine arthropathy, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  From August 11, 2010 to August 12, 2012, the criteria for an initial rating in excess of 20 percent, for radiculopathy of the left lower extremity are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, DC 8520 (2016).

3. From August 13, 2012 to the present, the criteria for an initial rating of 40 percent, for radiculopathy of the left lower extremity, but no higher, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, DC 8520 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A. 38 C.F.R. § 3.159(b).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board does note that the Veteran was scheduled for a VA examination in June 2016 to assess the severity of his spine and left lower extremity disabilities.  He failed to appear for the examination, and has not provided an indication as to why he missed the examination, nor has he requested that a new examination be scheduled.  The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant fails to report for an examination scheduled in conjunction with an original claim, regulations provide that the claim will be decided on the evidence of record. 38 C.F.R. § 3.655(b) (2016). 

Increased Ratings

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A. Low Spine Arthropathy

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4). Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1). General Rating Formula for Diseases and Injuries of the Spine. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Analysis

The Veteran's service-connected spine disability has been rated 20 percent disabling from August 11, 2010 to August 12, 2012, and 40 percent disabling from August 13, 2012 to the present day under DC 5237 of 38 C.F.R. § 4.130. 

Review of the medical and lay evidence of record demonstrates that the Veteran's disability picture most closely approximates the level of severity warranting a 40 percent rating during the entirety of the appeal period. 

In an August 2010 VA treatment record, the Veteran reported experiencing chronic low back pain that was triggered by lifting, standing, sitting, walking, stress, and weather.  The pain affected his sleep, appetite, daily activities, physical activity, mood, walking, emotions, and social life.  An MRI demonstrated spondylosis without significant central canal or lateral recess stenosis.  

Social Security Administration (SSA) records from August 2010 documented the Veteran's reports that his low back pain was constant and limited his ability to lift items, bend over, dress himself, or walk long distances.

In January 2011, the Veteran was afforded a VA examination for his back.  He described experiencing a dull, constant pain on a daily basis, which was occasionally sharp and intermittent when bending or lifting.  The examination report noted decreased motion and spasms.  There were no incapacitating episodes of spine disease.  The examiner noted guarding, pain with motion, and tenderness.  There was no atrophy or weakness.  The examination report documented forward flexion at 40 degrees.  Extension was 10 degrees. Right lateral flexion was 20 degrees.  Left lateral flexion was 20 degrees.  Right lateral rotation was 10 degrees.  Left lateral rotation was 10 degrees.  MRI results demonstrated Grade 2 spondylolisthesis L5 over L6.  

A July 2011 VA treatment record noted that the Veteran was experiencing unbearable pain in his lower back, which was worsened by any movement and by attempting to complete daily activities, such as cleaning his house.  At that time, he had not experienced a recent fall or injury, but had been physically unable to get out of bed for four days.  The pain affected his sleep, appetite, daily activities, physical activity, mood, ability to walk, emotions, and social life.

In August 2011 and September 2011 statements, the Veteran reported that the central back pain was sharp and constant, to the point where he experienced difficulty walking or sitting.  He stated that he could no longer complete basic household tasks due to his limited mobility.

In September 2011, he reported to a VA treatment provider that he experienced sharp low back pain that had worsened in the past six months, despite an absence of new injuries.

In October 2011, VA afforded the Veteran an examination for his spine.  He did not report any flare-ups.  There was 90 degrees or greater of forward flexion.  Extension was to 30 degrees or greater. Right lateral flexion was 30 degrees or greater.  Left lateral flexion was 30 degrees or greater.  Right lateral rotation was 30 degrees or greater.  Left lateral rotation was 30 degrees or greater.  The examiner did not observe objective evidence of pain at any point.

A March 2012 VA treatment record documented the Veteran's reports of aching, sharp back pain that affected his sleep, appetite, daily activities, physical activity, mood, ability to walk, emotions, and social life.

A July 2012 x-ray demonstrated transitional lumbar vertebrae, spondylolytic spondylolisthesis of L5, and advanced degenerative disc disease at L5-S1.

The Veteran submitted an independent medical examination report in August 2012.   The Veteran reported chronic low back pain that was radiating into his left foot.  The examiner, Dr. D.J.T., noted that the back pain worsened after sitting for longer than five minutes, standing for longer than one to two minutes, walking further than 50 to 100 feet with a cane, getting in and out of a chair, and lifting more than eight pounds.  He spent at least four hours per day reclining or lying down to lessen the pain.  The pain interfered with his ability to concentrate and the Veteran attributed it to his short term memory problems. 

The independent examination report documented forward flexion at 25 degrees.  The examiner noted limited functional loss of range of motion in all planes due to pain.  The report further noted abnormal gait, sensory loss, tenderness, muscle spasms, and muscle weakness. 
He was diagnosed with Grade II spondylolisthesis of L4 on L5, secondary to bilateral pars defect, resulting in chronic low back pain.  The examiner opined that the chronic low back pain would more likely than not result in the Veteran's inability to do sedentary work for more than two to four hours daily, alternately sitting and standing as needed, lifting no more than five to eight pounds, rarely bending or twisting, with no kneeling, squatting, or climbing stairs or ladders.  

In September 2012, the Veteran reported to a VA treatment provider that the constant and sharp pain was located across his lower back.  The pain worsened when bending, walking, sitting, lying down, and standing.  The treatment provider noted extremely limited range of motion on flexion.

Furthermore, SSA records from September 2012 documented his reports of constant pain and spasms that limited his ability to drive, mow the lawn, clean the house, dress himself, shop, do laundry, or bathe.  

As noted above the Veteran was scheduled for a VA examination to assess the current severity of his spine disability in 2016, but he failed to report.  

In light of the Veteran's competent and credible reports of debilitating pain during flare-ups, the fact that during the appeal period the Veteran's forward flexion was noted to be as low as 40 degrees in 2010 (without discussion of the impact on range of motion during flare ups) and 25 degrees by his private examiner in 2012, and in light of credible reports of additional functional impairment in bending, sitting, and walking that remain unquantified in terms of effects on range of motion, the Board affords the Veteran the benefit of the doubt and finds that his overall disability picture more nearly approximates the criteria for a 40 percent rating based on limitation of forward flexion to 30 degrees or less, when taking into account Deluca factors, effective August 11, 2010 through the present day.

During the period in question, the Veteran has not shown any evidence of ankylosis, which would be required for an evaluation higher than 40 percent under the rating criteria. As such, the findings above satisfy the highest rating criteria for limitation of motion of the lumbar spine, and the Board need not consider whether he is entitled to a rating higher than 40 percent because of functional loss under §§ 4.40 and 4.45. Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board recognizes that the Veteran exhibited full range of motion of the spine at the October 2011 VA examination.  However, given that these range of motion findings are wholly inconsistent with the other competent and credible lay and medical evidence of record showing much more severe ranges of motion both prior to and after this examination, the Board finds these range of motion assessments to simply be medical outliers.

The Board notes that intervertebral disc syndrome (preoperatively or postoperatively) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome if it results in a higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes establishes a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.  Note (1) of the rating criteria explains an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. 

The Board finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes requiring doctor-prescribed bed rest during the appeal period.  During the October 2011 VA examination, the examiner specifically noted that the Veteran did not have intervertebral disc syndrome.  Therefore, the disability is properly rated under the General Rating Formula for Diseases and Injuries of the Spine.

The Board also notes that the Veteran has complained of radiating pain into both of his lower extremities as a result of his lumbar spine disability. As indicated in the Introduction above, the RO has already separately compensated radiculopathy of the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability. The medical evidence of record does not disclose any distinct disabilities associated with the Veteran's service-connected lumbar spine disability which have not already been separately rated by the RO.

Thus, based on the evidence discussed above, the Board finds that an initial rating of 40 percent, but no higher, is warranted for the Veteran's low back disability.   

B.  Left Lower Extremity Radiculopathy

The Veteran's left lower extremity radiculopathy has been rated 20 percent disabling under DC 8621 (external popliteal nerve/common peroneal nerve), from August 11, 2010 to August 12, 2012, and 30 percent disabling from August 12, 2012 to the present day.  Significantly however, the August 13, 2012 independent medical assessment from Dr. D.J.T. clarified that the Veteran had left L5 radiculopathy due to impingement of the left L5 nerve root part of the sciatic nerve, and not the popliteal nerve.  Because the Veteran's left lower extremity radiculopathy is shown to affect the peripheral nerves of the lower extremities, in the same localized area, without separate or distinct manifestations, the Board finds that separate ratings are not warranted, and instead, the Board will evaluate the Veteran's radiculopathy under Diagnostic Code 8520 for the sciatic nerve, which is more beneficial to the Veteran in this case, as it allows for higher ratings for incomplete paralysis.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Under DC 8620, a 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 60 percent rating is provided for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve involving the dangling and dropping of the foot, and no active movement possible below the knee, and flexion of the knee weakened or (very rarely lost).

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Analysis

For the reasons discussed below, the Board believes that an increased initial rating greater than 20 percent for the period from August 11, 2010 to August 12, 2012 is not warranted.  However, from August 13, 2012 to the present day, the Veteran's left lower extremity disability is shown to manifest in moderately severe incomplete paralysis of the sciatic nerve, warranting an increase from 30 to 40 percent under DC 8520.

	1.  August 11, 2010 to August 12, 2012

Review of the medical and lay evidence of record demonstrates that the Veteran's disability picture warrants a rating no higher than 20 percent rating during this time period.

The Veteran has reported radiating pain down his left leg since the time he filed his initial claim for service connection.  VA first examined the Veteran in January 2011.  At the examination, the Veteran reported radiation of pain in the left lower extremity to his heel.  The pain was described as sharp, intermittent brought on by bending or lifting.  The Veteran was shown to have decreased pain, and decreased sensation to pinprick and light touch in the lateral foot and ankle.  Objective testing at the time demonstrated full motor testing and active movement against full resistance for hip, knee, ankle and toes, normal muscle tone, and no muscle atrophy.  He had positive sciatic notch tenderness.

In August and September 2011 statements, the Veteran reported that he felt intense leg pain at intervals throughout the day, specifically in the morning.  Prolonged sitting and standing caused severe pain in both legs.  He stated that that the pain had led to decreased mobility and comfort, as well as difficulty walking without dragging his feet, standing, sitting, sleeping, bending, and laying down.  

In a September 2011 VA treatment record, he stated that his back pain was radiating to both legs.  Furthermore, in May 2012, he informed the treatment provider that he experienced leg numbness after sitting for prolonged periods of time.  

In October 2011, the Veteran was afforded a VA examination to assess the severity of his radiculopathy.  The examiner noted a diagnosis of unspecified idiopathic peripheral neuropathy in 2005.  The Veteran demonstrated mild intermittent pain, numbness, and parasthesisas and/or dysesthesias of the left lower extremity.  Muscle strength testing was normal. Deep tendon reflexes were also normal, as was the sensory examination.   The examiner noted mild intermittent (usually dull) pain, paresthesias and/or dysesthesias, and numbness of the left lower extremity.  No atrophy, abnormal gait, or trophic changes were observed.  There was no indication that the Veteran used an assistive device.  

Based on the foregoing, the Board finds that the Veteran's radiculopathy of the left lower extremity has been manifested by no more than moderate incomplete paralysis prior to August 13, 2012.  Indeed, the evidence indicates that during this time period, the Veteran's radiculopathy of the lower left extremity caused pain, parasthesias and/or dysesthesias, and numbness; however, there is nothing of record to indicate that the symptoms associated with the Veteran's radiculopathy were anything more than wholly sensory in nature or that they manifested in more than moderate incomplete paralysis.  In this regard, the October 2011 VA examiner explicitly noted that there was no evidence of muscle atrophy.  Furthermore, there has been no indication that the Veteran's motor or muscle function have decreased during this time interval.  Therefore, the Board finds that a disability rating in excess of 20 percent is not warranted at any point during this period of time.

	2.  August 13, 2012 to present day 

Review of the medical and lay evidence of record demonstrates that the Veteran's disability picture most closely approximates the level of severity warranting a 40 percent rating during this time period under DC 8250.

The August 13, 2012 independent examination report noted decreased sensation along all surfaces of the left lower extremity.  Crucially, the examiner, Dr. D.J.T., also determined that the left L5 radiculopathy manifested in weakness of the left hip, left knee and left ankle dorsiflexors in addition to sensory loss.  He described the Veteran's radiculopathy of the left lower extremity to be "moderately severe" based on evidence of sensory loss and weakness of the dorsiflexors.  

A September 2012 VA treatment record noted the Veteran's reports of occasional radiation of pain to his lower extremities from his back, as well as parasthesias in his feet while sitting.  He also experienced numbness of the left thigh after sitting for prolonged periods or moving incorrectly.  

SSA records from September 2012 noted his reports of shooting pains down both legs, which caused him to trip and fall when walking.  He experienced difficulty dressing, bathing, shopping, and doing laundry.  

As noted above, the failed to report to a 2016 VA examination.  As such, current levels of severity could not be ascertained.  

Nevertheless, based on the August 13, 2012 report of Dr. D.J.T., the Board finds that the Veteran's radiculopathy of the left lower extremity has been manifested by moderately severe incomplete paralysis since that date, based on more than just sensory impairment, but also impairment of strength in the hip, knee and ankle.  As such, a 40 percent rating is granted from August 13, 2012 to the present day under DC 8520.  

Significantly, although worsened severity warranting this increase is shown as of August 2012, Dr. D.J.T. reported no muscle atrophy of the lower extremities.  Indeed, at no point during the appeal period has the Veteran asserted, or has the evidence shown muscle atrophy.  Thus, a higher rating of 60 percent based on "severe" incomplete paralysis with marked muscular atrophy is not warranted.  Similarly, at no time has the Veteran evidenced foot drop or foot dangling, or an inability to achieve active movement of the muscles below the knee, or weakened or lost flexion of the knee due to radiculopathy.  Thus, no sign of complete paralysis is observed in the record, and a higher rating of 80 percent is also not warranted.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his pain, numbness, and the limitation on his functional ability, which he is certainly competent to provide. See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria needed to support higher ratings than those already assigned require medical findings that are within the province of trained medical professionals (such as the presence of muscle atrophy).  See Jones v. Brown, 7 Vet. App. 134 (1994). As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of additionally higher ratings pursuant to any applicable criteria at any point pertinent to either appeal period.

Extraschedular Considerations

The Board must also consider whether the Veteran is entitled to an extraschedular rating for low spine arthropathy and left lower extremity radiculopathy under the provisions of 38 C.F.R. § 3.321 (b)(1). Bagwell v. Brown, 9 Vet. App. 337 (1996). 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the low spine arthropathy and left lower extremity radiculopathy disabilities are indeed contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria at DC 5237 and DC 8520 specifically provide for disability ratings based on the average impairment of earning capacity resulting from low spine arthropathy and left lower extremity radiculopathy.  In this case, although it is clear that the Veteran's back and leg pain interferes with everyday functioning, to include walking, sleeping, and at times concentration, the schedular criteria for the spine and sciatic nerve disabilities specifically contemplate the debilitating effects of pain, limitation of motion, and weakness.  The Board increased the Veteran's schedular ratings based precisely on these criteria, to include consideration of the provisions of 38 C.F.R. § 4.40 and § 4.45.  

Thus, in this case, comparing the Veteran's disability level and symptomatology of low spine arthropathy and left lower extremity radiculopathy to the rating schedule, the degree of disabilities throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are adequate.

The Veteran has not alleged, nor does the record suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.") Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. In the instant case, the Board notes that, in a February 2013 rating decision, the Veteran was awarded TDIU, effective August 13, 2012.  Although the Veteran disagreed with the assigned effective date, he did not perfect an appeal as to that determination.  
Hence, no further action on this issue by the Board is warranted.


ORDER

Entitlement to an initial disability rating of 40 percent, but no higher, for low spine arthropathy, with spondylolisthesis and moderate mechanical low back pain, is granted, effective August 11, 2010.

For the time period from August 11, 2010 to August 12, 2012, entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy is denied.

For the time period form August 13, 2012 to the present day, entitlement to an initial disability rating of 40 percent, but no higher, is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


